 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDshort of showing an intention by the parties to establish amultiplant unit, for the 2 Locals were still recognized asparties, the local committees signed as separate groups, andthe contract contained separate provisions for each plant. 2The equivocal character of this short-lived and ambiguousmultiplant bargaining history is also shown by the fact thatlater negotiations were conducted separately for the KansasCity plant. On the entire record, therefore, we conclude thatthe 1951 contract is insufficient reason to disturb the longexisting single-plant units.Accordingly, we find that all production and maintenanceemployees employed at the Employer's Kansas City plant,including clerks, timekeepers, and mill clerks, but excludingoffice clerical employees, guards, professional employees,and supervisors as defined in the Act constitute a unit appro-priate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act. S[Text of Direction of Election omitted from publication.]2Cf. Hy-Grade Food Products Corporation, 85 NLRB 841.S The composition of the unit is in accord with the Petitioner's request. As set forth in theEmployer's last contract with the Intervenor, and as described by the Intervenor at the hearing,the unit would also exclude clerks, timekeepers, and mill clerks. As this apparent disagree-ment was not explored during the hearing, it may be that the parties have agreed to includethese fringe categories In any event, as the Petitioner desires to represent them, and as thereisnow a question concerning representation to be resolved in the overall unit, we have in-cluded them. The Waterous Company, 92 NLRB 76.THE POST PRINTING & PUBLISHING COMPANYandDEN-VER NEWSPAPER GUILD, LOCAL NO. 74, CIO, Petitioner.Case No. 30-RC-874. April 22, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before ClydeF.Waers, hearing officer. The hearing officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the NationalLabor Relations Act, the Board has delegated its powers inconnection with this case to a three-member panel [MembersHouston, Murdock, and Styles].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the mean-ing of the National Labor Relations Act.2.The labor organization involved claims to representcertain employees of the Employer.3.A question affecting commerce exists concerning therepresentation of employees of the Employer within the mean-ing of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to include full-time and regularpart-time copyholders in its existing unit consisting of "all104 NLRB No. 46. THE POST PRINTING & PUBLISHING COMPANY317employees of the news and editorial, circulation, display andclassified advertising, duplicating multigraph, P. B. X., stockclerks,maintenancemechanics,maintenancemechanics'helpers, accounting and bookkeeping, stenographic, insurance,and janitorial departments." The Employer opposes thePetitioner's request on the ground that the interests of thecopyholders are more closely related to those of the composingroom employees represented by International TypographicalUnion, Local No. 49, AFL, herein called the ITU.There are 5 full-time and 5 regular part-time copyholders.1Copyholders work as a team with and under the direction ofproofreaders in the Employer's composing room. Both areunder the supervision of the composing room foreman. Metalcast copy is held by the copyholder while the skilled proof-reading operation is performed by the proofreader, who is ajourneyman and is represented by the ITU. The position ofcopyholder, however, is not skilled or apprenticeable. TheEmployer fills vacancies in the job of proofreader withcomposing room journeymen, rather than with copyholders.While the ITU does not represent copyholders in grievances,the Employer extends to the copyholders certain employmentconditions and fringe benefits provided in the ITU contract.The copyholders are not presently represented by any labororganization. In addition to the copyholders, only 2 papercuttersengaged in salvaging work and 2 metal melters remain un-represented among the employees of the Employer. The ITU,which was served with notice of hearing, did not appear atthe hearing. The ITU has not sought to represent the copy-holders. In these circumstances, we are of the opinion thatthe closer relationship of the copyholders with the composingroom employees represented by the ITU does not preclude thefinding, which we make, that they may appropriately be mergedin the existing unit of the Petitioner.'We shall direct an election to determine the desires of thecopyholders. If a majority of the employees inquestion vote forthe Petitioner, they shall be deemed to constitute a part of thePetitioner's existing unit, and the Regional Director will issuea certification of results of election to such effect.[Text of Direction of Election omitted from publication].IThere is no dispute that the part-time copyholders are regularly employed and havea reasonable expectancy of continued employment.'See Triangle Publications, Inc., 69 NLRB 760.